Citation Nr: 0206300	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  99-19 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
December 1945 and from August 1950 to October 1951.  He died 
on September [redacted], 1953.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
1998 by the Los Angeles, California, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In March 2001 the 
appellant testified at a videoconference hearing in lieu of a 
Travel Board hearing.  Additional evidence pertinent to the 
issue on appeal was received at the Board in March 2001 along 
with a waiver of initial RO consideration of this evidence.


FINDINGS OF FACT

1.  An unappealed October 1953 rating decision denied 
entitlement to service connection for the cause of the 
veteran's death.

2.  An item of evidence received subsequent to the October 
1953 rating decision is so significant that it must be 
reviewed to fairly decide the merits of the appellant's 
claim.

3.  The veteran's death certificate indicates that he died on 
September [redacted], 1953, of Terato-carcinoma of the left testicle, 
primary, with metastases to the chest and retro-peritoneal 
space.

4.  Terato-carcinoma of the left testicle was not manifested 
during service or within one year of discharge from service, 
and the evidence does not otherwise show that the veteran's 
terato-carcinoma of the left testicle was related to service 
or to any incident during service.

5.  At the time of his death, service connection had not been 
established for any disability.


CONCLUSIONS OF LAW

1.  The October 1953 rating decision is final.  38 U.S.C.A. § 
7105 (West 1991).

2.  Evidence received since the October 1953 rating decision 
is new and material, and the appellant's claim of entitlement 
to service connection for the cause of the veteran's death 
has been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

3.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1310, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.312 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim of service connection for the cause of 
the veteran's death was denied by an October 1953 rating 
decision.  A claim which is the subject of a prior final 
decision may be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
In the July 1999 Statement of the Case, the RO reopened the 
appellant's claim on the basis that new and material evidence 
had been submitted, but confirmed the prior denial on the 
merits.  The Board must make its own determination as to 
whether new and material evidence has been presented to 
reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (1996).

Evidence received since the October 1953 rating decision 
includes an April 1998 letter from a private physician 
stating that it was likely that "the veteran had a mature 
teratoma that spread to his lungs and took his life 10 years 
following its onset."  The Board views this new item of 
evidence as so significant that it must be reviewed in order 
to fairly decide the merits of the appellant's claim.  In 
other words, the Board finds that the evidence is new and 
material under 38 C.F.R. § 3.156.

As a preliminary matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to notify a claimant of relevant evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 U.S.C. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.102, 3.159).

VA has a duty under the VCAA to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  The appellant has been  informed by the RO of the 
evidence needed to substantiate her claim, and she was 
provided an opportunity to submit such evidence.  38 U.S.C.A. 
§ 5103.  Moreover, in the Statement of the Case and the 
Supplemental Statements of the Case, the RO notified the 
appellant of all regulations pertinent to service connection 
for the cause of death claims, informed her of the reasons 
for which it had denied her claim, and provided her 
additional opportunities to present evidence and argument in 
support of her claim.  Under these circumstances, the Board 
finds that the requirements of 38 U.S.C.A. § 5103 have been 
satisfied.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  38 U.S.C.A. 
§ 5103A.  The appellant has not referenced any unobtained 
evidence that might aid her claim or that might be pertinent 
to the bases of the denial of her claim.  In view of the 
complex medical record, the Board requested that an 
Independent Medical Expert (IME) review the claims file and 
provide an opinion concerning the etiology of the veteran's 
testicular cancer.  The Board thus finds that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either a principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  A service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to the death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312 (b)(c).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including malignant tumors, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112.

Turning to the record, the Board first notes that the 
veteran's death certificate indicates that he died in 
September 1953 of Terato-carcinoma of the left testicle, with 
metastases to the chest and retro-peritoneal space; the 
approximate interval between onset and death was listed as 20 
years.  An amended death certificate (filed in October 1953) 
indicated that the duration of the terato-carcinoma of the 
left testicle had been incorrectly stated on the original 
death certificate and was corrected to reflect a duration of 
1 month and 22 days.

The veteran's December 1942 service entrance physical 
examination noted a small left varicocele and the veteran's 
December 1945 separation examination noted a "Varicocele 
left."  The August 1950 entrance examination (second period 
of service) noted "moderate left varicocele" and the 
October 1951 service separation examination reflected that 
the veteran's genitourinary system was evaluated as normal.

A VA medical record indicates that the veteran was 
hospitalized on July 1, 1953, upon complaining of aching pain 
in his epigastrium and left upper quadrant.  It was noted 
that the veteran presented a history of good health until 
three months prior to admission.  Physical examination led to 
an impression of left testicular tumor with retroperitoneal 
metastases; the prognosis was guarded.  The veteran died from 
complications of the tumor in September 1953.

Lay statements from the veteran's relatives received in June 
1998 indicate that the veteran had made complaints that he 
had not felt well prior to his July 1953 hospitalization.

In an April 1998 letter, a private physician indicated that 
he had reviewed the veteran's records; he then commented, in 
pertinent part, as follows:

Lung metastases from immature malignant 
teratomas occur 4-18 months after initial 
diagnosis in most instances.  Lung 
metastases from mature teratomas 
generally predate death by at least 2 
years.  Given the 10 year history of a 
left testicular mass it seems likely that 
[the veteran] had a mature teratoma that 
spread to his lungs and took his life 10 
years following its onset.

In a letter received in September 1999, the aforementioned 
private physician gave a history of the veteran's disease and 
then discussed some medical principles associated with 
"mature" and "immature" teratomas.  The physician 
indicated that although it was possible that there was 
(occult, asymptomatic) progression during military service or 
onset within 12 months of discharge, "I do not see a way to 
prove either with the information currently available."

Based on the private physician's remarks, and in view of the 
complex medical record, in July 2001 the Board requested an 
Independent Medical Expert (IME) opinion regarding the 
etiology of the veteran's testicular cancer.

In August 2001, the Board received a report from W.B.S, 
Associate Professor of Surgery at the University School of 
Mississippi Medical Center.  Dr. W.B.S. stated that the 
clinical and symptomatic onset of the veteran's teratoma 
"would have been when his symptoms developed approximately 
2-3 months prior to his admission in July 1951 [sic]."  When 
commenting upon the significance of the discovery of the left 
varicocele in 1942, Dr. W.B.S. remarked that the varicocele 
was likely a separate and independent finding prior to the 
development of the veteran's testicular teratoma.  Dr. W.B.S. 
concluded his report by stating that "I do not think there 
is evidence that the patient had a testicular teratoma during 
his prior service intervals or within one-year period after 
his last discharge."

The Board finds that the preponderance of the evidence is 
against the appellant's claim.  The Board acknowledges the 
statements made by the private physician suggesting that it 
was "possible" that there was progression during military 
service or onset within 12 months of the veteran's discharge.  
However, the private physician indicated that such a 
proposition could not be proven.  The opinion from the IME 
noted the veteran's medical history and even referenced 
comments from the private physician's letters.  As noted, the 
IME provided analysis, analytical findings, and a well-
reasoned, non-speculative rationale when addressing the 
questions regarding the relationship between the veteran's 
cancer and his military service.  In short, the board finds 
the IME's opinion persuasive.  Unfortunately, the IME 
concluded that the veteran's testicular teratoma was not 
present during service or within one year thereafter.

The Board acknowledges the appellant's belief contained in 
her statements and her March 2001 hearing testimony that the 
veteran's testicular cancer was present during service or 
shortly thereafter.  As the appellant is not a medical 
expert, however, she is not competent to offer an opinion 
regarding any medical causation leading to the veteran's 
death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As such, the Board is compelled to find that the 
preponderance of the evidence is against entitlement to 
service connection for the cause of the veteran's death.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to otherwise permit a favorable determination.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  As indicated earlier, the Board has recognized that 
the IME referred to the approximate onset of the teratoma as 
two to three months before the veteran's VA hospital 
admission in July 1951.  The specialist's mistake in 
identifying that date has no dispositive significance because 
it is clear from his written statement as a whole that he did 
in fact place the tumor's onset two or three months before 
July 1973.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

